GREENWOOD, J.
The motion for rehearing of plaintiffs in error will be overruled. We concur in the decision of the Court of Civil Appeals that there was no evidence to show that the deed from Wesley Baker to C. R. Brace was forged. Without such evidence, there is no basis foi;, the contention that defendants in error, in the absence of the statute of limitations of five years, would deraigh title through a forged deed or that defendants in error claim under a forged deed. Hence we deem it unnecessary in this case to either approve or disapprove of the holding of the Court of Civil Appeals as to the law *451applicable to such a contention, on the assumption that the deed was forged.
While otherwise adhering to our original opinion, we have concluded that, as urged in the motion for rehearing, of defendants in error, we were in error in affirming the judgment of the district 'court, for .the reason that it appears that on the appeal- by defendants in error the Court of Civil Appeals did not pass upon certain assignments of. error urged by defendants in error, because of the decision that defendants, in error were entitled to recover the land in controversy, irrespective of those assignments. ■. Some of the undetermined assignments are not within the jurisdiction of this court, and it is therefore necessary to remand the case to the Court of Civil Appeals. Bird v. Ft. W. & R. G. Ry. Co., 207 S. W. 520.
It is therefore ordered that the judgment heretofore entered herein be ..set aside, and that the judgment of the Court of Civil Appeals -be reversed, and that this cause be remanded to the Court of Civil Appeals for the determination of the assignments of error, not heretofore passed upon, and for such further proceedings, not inconsistent with our conclusions, as may be required by the disposition to be made of said undetermined assignments of error. .
The costs on the motions for rehearing will be taxed against plaintiffs in error, who will recover all other costs in this court.

cte^Ror other cases see same topic and KEY-NUMBER in all Key-Numbered Digests and Indexes